Mugglin, J. (dissenting).
I respectfully dissent. The majority concludes that the arbitrator committed misconduct by excluding pertinent and material evidence—i.e., respondent Taras Neznanyj’s convictions—and the result was an irrational factual conclusion. I disagree. In my view, prejudicial arbitral misconduct (see CPLR 7511 [b] [1] [i]), which, as the majority correctly notes, occurs when an arbitrator refuses to hear pertinent and material evidence, is a separate and distinct ground for vacating an award, and was not urged by petitioner as a basis for vacating this award. As this dispute had been properly submitted to arbitration, it may be vacated only if one or more provisions of CPLR 7511 (b) apply (see Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d 332, 336 [2005]). The third of these—and the only one here urged as applicable—is that the arbitrator exceeded his power (see CPLR 7511 [b] [1] [iii]). An arbitrator exceeds his or her power “only where the arbitrator’s award violates a strong public policy, is irrational or clearly exceeds a specifically enumerated limitation on the arbitrator’s power” (Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d at 336; accord Matter of North Country Community Coll. Assn. of Professionals [North Country Community Coll.], 29 AD3d 1060, 1061-1062 [2006], lv denied 7 NY3d 709 [2006]; see Matter of Town of Callicoon [Civil Serv. Empls. Assn., Town of Callicoon Unit], 70 NY2d 907, 909 [1987]; Matter of Binghamton City School Dist. [Peacock], 33 AD3d 1074, 1075 [2006], appeal dismissed 8 NY3d 840 [2007]). The powers of an arbitrator are broad, and are not constrained by traditional rules of procedure or substantive law (see Matter of Sprinzen [Nomberg], 46 NY2d 623, 629 [1979]).
It was within the arbitrator’s power to determine that he would not consider the criminal convictions because they were not the basis for the charges in either notice of discipline, and to conduct a de novo review of the incidents. Moreover, excluding the certificates of conviction does not exclude pertinent and material evidence on the issue of the employee’s alleged misconduct. During the hearings, the arbitrator reviewed transcripts from the criminal trial, and heard testimony from six witnesses for petitioner and seven witnesses for respondents *1273regarding the incidents. The arbitrator’s determination that Neznanyj did not assault the patient or commit official misconduct was based on his interpretation of the evidence and his determination of witness credibility, which led to his inability to conclude how or when the injury occurred. Therefore, in my view, prejudicial arbitral misconduct did not occur and the arbitration award was not irrational, inasmuch as the arbitrator acted within the scope of his powers in conducting the hearings, determining what evidence to consider, and evaluating the evidence before him.
Further, the majority holds that the convictions conclusively resolve the question of whether Neznanyj committed misconduct—i.e., they must be given collateral estoppel effect. Again, I disagree. While Matter of Beard v Town of Newburgh (259 AD2d 613 [1999], lv dismissed 93 NY2d 958 [1999]) holds that the arbitrator does not act irrationally or exceed his or her authority by giving collateral estoppel effect to criminal judgments, this decision (and the other cases cited by the majority) is not authority for the proposition that an arbitrator must give collateral estoppel effect to criminal convictions. In the absence of such authority, I would affirm because if the arbitrator is not collaterally estopped by the convictions (and if so, what is there to arbitrate?), then no prejudicial arbitral misconduct has occurred by the failure to admit the certificates of conviction when the arbitrator has heard the underlying evidence.
Ordered that the judgment is reversed, on the law, without costs, application granted, arbitration award vacated and matter remitted to the arbitrator for further proceedings not inconsistent with this Court’s decision.